JJn tbt Wnittb        qgJe9lH~~                  jfebtral     ~laims
                                       No. 14-277C                             FILED
                                  (Filed: June 27, 2014)                       JUN 2 7 2014
                                    UNREPORTED
                                                                             U.S. COURT Of
                                          )                                 FEDERAL CLAIMS
MARK C. JACKSON,                          )
                                          )
                     Plaintiff,           )       Repeated Actions; frivolous or
                                          )       malicious filings; 28 U.S.C. § 1915;
V.                                        )       dismissal for lack of jurisdiction
                                          )
THE UNITED STATES,                        )
                                          )
                     Defendant.           )
~~~~~~~~~-)


 ORDER DENYING PLAINTIFF'S REQUEST FOR RECONSIDERATION AND
             DISMISSING PLAINTIFF'S COMPLAINT

       Mark C. Jackson ("Mr. Jackson" or "plaintiff') filed his prose complaint against

the United States ("the government") on April 10, 2014. Although somewhat difficult to

follow, the complaint claims that various state and federal entities have engaged in

"prohibited personnel practice[s] , discrimination, and civil rights violations," compl.   ~


33 , that have caused Mr. Jackson to suffer substantial financial , physical, and mental

harm. In particular, plaintiff challenges the conduct of various agencies and courts of the

State of Florida, as well as the Social Security Administration, the United States

Department of Veterans Affairs ("VA"), the Navy, the Federal Bureau of Investigation,

and the United States Department of Education.

       Plaintiff seeks (1) $1 ,889,224 in damages stemming from lost wages, false

imprisonment, and various due process violations; (2) annual federal retirement payments
in the amount of $120,000; (3) unspecified Vocational Rehabilitation benefits allegedly

due to him by the VA; (4) $10 billion in exchange for the federal government's right to

manufacture five million "solar-powered upwelling pipes" that Mr. Jackson claims he

designed to prevent hurricanes; (5) patent protection for the solar-powered upwelling

pipes and an order requiring the United States to implement the same; (6) treble damages

under Florida law; and (7) a declaration that plaintiff is not mentally incompetent.

       Before turning to plaintiffs motion, the court observes that this is not the first time

Mr. Jackson has sought the same or similar relief in federal court. Indeed, this court

dismissed Mr. Jackson's claims for Social Security and veterans benefits in 2008. See

Jackson v. United States, 80 Fed. Cl. 560 (2008) (dismissing claims for lack of

jurisdiction and denying transfer due to failure to exhaust his administrative remedies),

aff d 311 F. App'x. 356 (Fed. Cir. 2008). 1 More recently, pursuant to 28 U.S.C. § 1915,

the United States District Court for the Middle District of Florida dismissed as factually

or legally frivolous plaintiffs claims, which appear to be identical to those lodged in the

complaint before this court, stemming from prohibited personnel practice by the Navy,

wrongdoing by the VA, various wrongdoing by state courts, assorted civil rights and

conspiracy violations, as well as the claim for $10 billion in damages related to plaintiffs

upwelling device. See Jackson v. Colvin, No. 3:12-cv-957, 2014 WL 54087 at *1-2




1
  Mr. Jackson subsequently pursued his claims for social security benefits in Jackson v. Astrue,
No. 3:08-cv-461-J-34TEM, 2009 WL 4730550 (M.D. Dec. 4, 2009). Mr. Jackson has also
litigated his VA related claims in other forums. See Jackson v. Peake, No. 07-0817, 2008 WL
4453370 (Vet. App. Sept. 30, 2008), appeal dismissed, Jackson v. Shinseki, 324 F. App'x (Fed.
Cir. 2009).



                                                2
(M.D. Fla. Jan. 3, 2014) (dismissing all claims as frivolous except for a claim for review

of the Social Security Administration's adverse determination).

       Res judicata, also known as claim preclusion, "prevents a party from relitigating

the same claims that were or could have been raised before." Case, Inc. v. United States,

88 F.3d 1004, 1011 (Fed. Cir. 1996). Claim preclusion applies where "(1) the parties are

identical or in privity; (2) the first suit proceeded to a final judgment on the merits; and

(3) the second claim is based on the same set of transactional facts as the first." Ammex,

Inc. v. United States, 334 F.3d 1052, 1055 (Fed. Cir. 2003). Although technically an

affinnative defense, Transclean Corp. v. Jiffy Lube Int' l, Inc., 474 F.3d 1298, 1308 (Fed.

Cir. 2007), the court may sua sponte raise the issue of claim preclusion to avoid judicial

waste, such as when the "court is on notice that it has previously decided the issue

presented." Arizona v. California, 530 U.S. 392, 412 (2000); see also Maracalin v.

United States, 63 F. App 'x 494, 496 (Fed. Cir. 2003) (approving trial court's sua sponte

invocation of res judicata). Importantly, a finding of frivolousness can "have a res

judicata effect on frivolousness determinations for future in forma pauperis petitions."

Denton v. Hernandez, 504 U.S. 25 , 32, 34 (1992) (noting that "a court may dismiss a

claim as factually frivolous only if the facts alleged are ' clearly baseless,' ... a category

encompassing allegations that are ' fanciful, ' 'fantastic, ' and ' delusional ' " (internal

citations omitted)).

       Mr. Jackson applied for this court' s leave to proceed in forma pauperis on April

10, 2014. On June 16, 2014, the court denied plaintiffs motion on the ground that Mr.

Jackson represented that he owned property valued and received monthly benefits. On




                                                 3
June 20, 2014, plaintiff filed a motion stating that he could not afford the filing fee and

requesting that the court order the government to pay his filing fee. The court reads this

motion as seeking reconsideration of the court' s June 16, 2014 order.

       28 U.S.C. § 1915 provides that, "[n]otwithstanding any filing fee, or any portion

thereof, that may have been paid, the court shall dismiss the case at any time if the court

determines that ... (B) the action or appeal-(i) is frivolous or malicious; [or] (ii) fails to

state a claim on which relief may be granted . . .. " 28 U.S.C. § 1915(e)(2)(B)(i)-(ii). As

noted, plaintiffs Social Security claim has already been denied by this court, and his

remaining claims were previously found to be legally or factually frivolous.2 Because the

court is bound by these prior decisions, the court cannot grant plaintiffs motion for

reconsideration. Even if the court were not so bound, the court would find that plaintiffs

claims related to his "upwelling device" clearly constitute the type of fantastic or

delusional allegations that the court may dismiss as frivolous under 28 U.S.C. §

1915(e)(2)(B)(i). Dozier-Carter v. United States, No. 2010-5141 , slip op. at 2(Fed. Cir.

Nov. 5, 2010) (per curiam).

         The court notes that, even if plaintiffs case were not barred by res judicata, the

court would nevertheless dismiss the complaint for lack of subject matter jurisdiction.

This is because, as the Federal Circuit has explained, " [t]he Court of Federal Claims is a

court of limited subject matter jurisdiction .... In other words, the Court of Federal


2
 In this connection, the court notes that the United States District Court for the Middle District
of Florida previously denied Mr. Jackson' s request to proceed in forma pauperis in appealing
certain orders on the grounds that his appeals were not taken in good faith. See Jackson v.
Grimes, Case No. 6:05-CV-1643 (M.D. Fla. Filed Nov. 2, 2005), Doc. No. 169 (adopting
magistrate ' s recommendation).


                                                 4
Claims only has the authority (i.e., jurisdiction) to hear certain types of cases." Duncan

v. United States, 446 F. App 'x 303 , 304-05 (Fed. Cir. 2011) (citing Massie v. United

States, 226 F.3d 1318, 1321 (Fed. Cir. 2000)). If the court determines that it does not

possess the authority to hear a plaintiffs case, then the entire complaint must be

dismissed for lack of jurisdiction. Arbaugh v. Y &H Corp., 546 U.S. 500, 514 (2006). In

this connection, although the court will be lenient when construing a pro se plaintiffs

pleadings, Wilson v. United States, 404 F. App'x 499, 500 (Fed. Cir. 2010), the court

cannot overlook the absence of a non-frivolous claim within the court's jurisdiction. Id. ;

Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

       After carefully analyzing Mr. Jackson' s complaint, the court has determined that it

lacks jurisdiction to consider any of Mr. Jackson' s claims. To begin, this court lacks

jurisdiction to hear any of plaintiffs state law claims or allegations of illegal conduct by

Florida state officials. See Parker v. United States, 93 Fed. Cl. 159, 163 (2010)

(dismissal appropriate where plaintiff alleged State of Michigan took property, but failed

to allege some affirmative act by federal government). Plaintiffs claim of false

imprisonment sounds in tort, which is plainly outside of this court' s grant of jurisdiction

under the Tucker Act. See 28 U.S.C. § 149l(a)(l) (United States Court of Federal

Claims has jurisdiction over enumerated cases "not sounding in tort"). Further, the Court

of Federal Claims lacks jurisdiction to hear either Mr. Jackson ' s Social Security disability

or veterans-related claims. Jackson v. United States, 80 Fed. Cl. at 564-67. Plaintifrs

claims pertaining to any civil rights or due process violations are similarly outside the

scope of the court's jurisdiction. See Allen v. United States, No. 13-148C, 2013 WL




                                              5
858978 at *2 (Fed. Cl. Mar. 8, 2013) (citing cases). This court also lacks jurisdiction to

grant non-monetary relief- in this case, a declaration that Mr. Jackson is not mentally

incompetent-unless it is ancillary to a claim for money damages pending before the

court. See Nat'l Air Traffic Controllers Ass'n v. United States, 160 F.3d 714, 716 (Fed.

Cir. 1998) (per curiam).

       In conclusion, because plaintiffs claims have previously been deemed frivolous

and are otherwise outside the court's jurisdiction, plaintiffs request for reconsideration to

proceed in forma pauperis is DENIED and plaintiffs complaint is DISMISSED.

Further, in light of Mr. Jackson's repeated filings in the court of Federal Claims and in

the Middle District of Florida, the Clerk's Office is DIRECTED to screen further filings

from this plaintiff and to accept no future filings from the plaintiff that repeat requests for

relief on any of the issues raised in this court and in prior federal courts, pursuant to 28

U.S .C. § 1915(e)(2)(B)(i). 3

       IT IS SO ORDERED.




                                                            Judge




3
 Although 28 U.S.C § 1915A(a) expressly requires courts to review and screen frivolous and
malicious complaints filed by prisoners, courts have held that screening is independently
authorized for nonprisoners pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). See, e.g., Abbas v. Dixon,
480 F.3d 636, 639 (2d Cir. 2007) (dicta describing operation of§ 1915(e)(2)(B)(i)); Kane v.
Lancaster Cnty. Dep't of Corr., 960 F. Supp. 219, 222 (D. Neb. 1997).



                                               6